Citation Nr: 0104614	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected psychoneurosis, anxiety, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from January 1944 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied entitlement 
to a compensable disability rating for service-connected 
psychoneurosis, anxiety.

The case was previously before the Board in December 1999 
when it was remanded for additional medical records and 
examination of the veteran.  The requested development has 
been accomplished.

In June 2000, the RO assigned a 30 percent disability rating 
for the veteran's service-connected psychoneurosis, anxiety, 
effective from September 1996.  


FINDING OF FACT

The veteran's service-connected psychoneurosis, anxiety, is 
manifested by severe anxiety and agitation, with the 
assignment of a Global Assessment of Functioning (GAF) scale 
score of 60 to 65.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for service-connected psychoneurosis, anxiety, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that he was 
diagnosed as having psychoneurosis, anxiety state.  In 
December 1944, the RO granted entitlement to service 
connection for this disability, evaluated as 10 percent 
disabling.  The RO decreased the 10 percent rating to 
noncompensable by means of a November 1945 rating decision.  

Post-service treatment records from Alan M. Nadel, M.D. show 
that the veteran was diagnosed as having a degenerative 
dementing process such as Alzheimer's disease in January 
1993.  Treatment records from Eastwood Medical Center show 
that he was hospitalized and diagnosed as having senile 
dementia, Alzheimer's type with psychosis and depression, in 
April 1994.  Paul T. Drenning, M.D. reported in May 1994 that 
he had treated the veteran since 1982.  He indicated that the 
veteran's only significant illness since that time was benign 
hypertrophy of the prostate and hypertension, and that in 
recent years he had some problems with cerebration.  Upon VA 
examination in September 1994, the veteran was diagnosed as 
having dementia.  

More recently, in September 1996 the veteran claimed 
entitlement to an increased disability rating for his 
service-connected psychoneurosis, anxiety.  In conjunction 
with his claim, the RO obtained his private treatment records 
from Randy Gaw, M.D., Jack Morgan, M.D., Eastwood Hospital, 
Alan M. Nadel, M.D., Paul T. Drenning, M.D., and Katherine 
Bertram, M.D., some of which were copies of those already of 
record.  These records showed, in pertinent part, that the 
veteran was treated for psychiatric symptomatology, diagnosed 
as dementia with delusional thought and depression; senile 
dementia, Alzheimer's type with psychosis and depression; 
Alzheimer's dementia; and a degenerative dementing process 
such as Alzheimer's disease, from 1993 to 1996.

In a February 1997 written statement, Dr. Gaw reported that 
he treated the veteran for dementia with delusional thought, 
depression, and anxiety.  It was also noted that the veteran 
had a remote diagnosis by VA of anxiety psychoneurosis.   

In March 1997, Dr. Morgan reported that the veteran was 
hospitalized under his care in April 1994 with a diagnosis of 
senile dementia, late onset, with delusions.  His symptoms 
included delusional thought, agitation, and anxiousness.  

The veteran was afforded a VA examination in January 1998.  
He reported that he was married and living with his wife.  He 
had stopped working for several years.  He was unable to care 
for himself.  He was unable to maintain even minimal personal 
hygiene, had no friends, and was unable to socialize.  He 
also suffered from memory impairment, and was especially 
unable to learn new information.  He was not able to plan, 
organize, or understand the sequence of his behavior.  He was 
impaired in social activity and thinking.  This was a 
significant decline from his previous level of functioning 
described prior to 1994.  It was noted that his condition and 
level of cognition had deteriorated gradually since 1993.  

On mental status examination, the veteran had psychomotor 
retardation and some tremors in his hands.  He was irritable, 
anxious, uncooperative, and suspicious.  His mood was unhappy 
and tense and his speech slow and unclear.  He did not answer 
when asked about whether he had been suffering from 
hallucinations.  He had no friends and did not trust people.  
He was not able to understand proverbs.  He was not oriented 
to time, person, or place.  His family stated that his remote 
memory was good at times, but his recent, immediate, and 
short term memory was poor.  His concentration and 
calculations were poor.  Information, insight, and judgment 
were also poor.  The examiner diagnosed dementia, senile, 
Alzheimer's type, and assigned a GAF scale score of 10.  

Associated with the claims file are lay statements from the 
veteran's daughter and wife.  His wife reported in May 1998 
that after service the veteran became nervous and would not 
stay at a job for very long.  She stated that he became 
jealous and abusive in 1994 and began to have delusions.  The 
veteran's daughter also reported in May 1998 that the veteran 
did not keep jobs for very long and had symptoms such as 
jealousy, suspicion, and abusiveness prior to his diagnosis 
of dementia.

In March 2000, Dr. Gaw reported that he had treated the 
veteran since 1994 for delusional paranoid ideation with 
cortical dementia, extrapyramidal side effects from 
medication, and history of mood disturbance and anxiety.  Dr. 
Gaw further noted that the veteran had a remote history of a 
diagnosis of anxiety psychoneurosis by VA.  His diagnosis was 
cortical dementia with organic affective disorder and 
anxiety.  Dr. Gaw also provided copies of his treatment 
records of the veteran dated from 1995 to 2000, showing 
treatment for this condition.

In March 2000, the RO obtained the veteran's VA treatment 
records dated from 1995 to 1999.  These records showed 
treatment primarily for Alzheimer's dementia.  The veteran 
was admitted to the Alzheimer's unit at the York VA Medical 
center (VAMC) from December 1997 to January 1999.  

The veteran was afforded a VA mental disorders examination in 
May 2000.  He was accompanied by his wife and daughter, and 
was examined at a nursing home.  The examiner reviewed the 
claims file in detail with the veteran's wife and daughter.  
It was noted that the veteran had been married since 1937 and 
worked regularly throughout his life.  He had a number of 
different jobs and worked primarily in sales.  He retired 
from work in 1994.  The veteran did not have any psychiatric 
diagnosis or treatment throughout his adult life.  However, 
he was very suspicious, irritable, and easily angered and he 
fussed and cussed a lot.  

The examiner noted that the veteran slept most of the time.  
During the one and a half hour interview with the veteran's 
wife and his daughter, he slept about 95 to 98 percent of the 
time.  He woke only occasionally and for very brief periods.  
A nurse reported that it was a good day for the veteran 
because ordinarily when he awakened he was likely to be 
hostile and irritable.  He was likely to kick, fight, bite, 
and resist all efforts to help him.  She stated that at other 
times when he awakened, he may be pleasant and cooperative.  

On examination, the veteran sat in a reclining chair 
throughout the interview.  He was clean, neat, and well-
shaven.  He slept 95 percent of the time.  When his daughter 
called his name loudly, he awakened and spoke 5 to 10 words 
to her, and then drifted back to sleep.  The examiner stated 
that he thanked the veteran at the end of the interview, and 
the veteran thanked him and then drifted back to sleep.  
There was no movement of his arms or legs except some tremor 
of his hand when he reached to shake the examiner's hand.  
There was no screaming, shouting, kicking, or irritability 
during the interview, which surprised the veteran's wife, 
daughter, and the nursing staff.  The examiner diagnosed 
dementia, probably Alzheimer's type, and an anxiety disorder, 
not otherwise specified.  A GAF scale score of 5 was 
assigned.  

The examiner stated that the GAF scale score of 5 was 
assigned because the veteran was profoundly demented, unable 
to perform the activities of daily living, and required 
constant attention and total care around the clock.  The 
examiner concluded that after extensively reviewing the 
veteran's history that he experienced the same symptoms 
throughout his life that he experienced during service.  The 
examiner further stated that: 

Despite the fact that [the veteran] had 
psychiatric symptoms, which interfered with his 
personal life, as well as his marital 
relationship, he was able to work successfully 
throughout his life.  The symptoms, which were 
described in the Army Air Force, are the symptoms 
of psychoneurosis, anxiety disorder, which was in 
early psychiatric nomenclature and is no longer 
used.  Most commonly, the term, generalized 
anxiety disorder, is used for people who had the 
diagnosis of psychoneurosis, anxiety type but this 
implies that anxiety was a major part of the 
problem every day and that the person found it 
difficult to control the worry.  It is not clear 
that [the veteran] was totally unable to control 
his anxiety, because he was able to continue to 
work throughout his adult lifetime until the 
dementia interfered with his ability to work.  For 
this reason, the diagnosis of Anxiety Disorder, 
NOS, is used . . . Available history as supplied 
by his wife and daughter suggest that this 
diagnosis has been present throughout his lifetime 
and that his GAF throughout his lifetime would 
have been 60-65, meaning that he had mild symptoms 
that were present and that he had some persistent 
difficulty in his social functioning but he did 
have some meaningful, interpersonal relationships.  
While his wife says that he continued to work 
throughout his adult life, it is noted that he 
changed jobs a number of times, so there may have 
been some interference with his ability to work, 
as well.  This satisfies the GAF of 60-65 percent.  
While he now has a much more severe disorder with 
his dementia and his GAF is now 5, it can also be 
assumed that the underlying anxiety disorder, NOS, 
has continued to the present time and is the 
underlying cause behind his periods of severe 
anxiety and agitation which his wife, daughter, 
and nursing staff note so regularly.     

In June 2000, the RO assigned a 30 percent disability rating 
for the veteran's service-connected psychoneurosis, anxiety, 
effective from September 1996.  
        

II.  Legal analysis

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Here, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claim by means of the January and February 1997 
and June 2000 rating decisions, the March 1998 statement of 
the case (SOC) and June 2000 supplemental statement of the 
case (SSOC), and the Board's December 1999 Remand.  He was 
informed that evidence of worsening of the condition was 
needed to substantiate the claim.  Moreover, he was informed 
in a June 2000 letter that the he needed to tell VA where he 
had received treatment for his psychoneurosis so that records 
could be requested.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decisions, SOC, SSOC, Board Remand, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1999 for additional 
development, and the RO complied with all instructions.  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records identified by the veteran, and he was 
informed in a November 1996 letter what records the RO was 
requesting and was asked to assist in obtaining the evidence.  
The veteran was also provided a VA examination in May 2000.  
There is more than sufficient evidence of record to decide 
this claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of the claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).


B. Applicable laws and regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's service-connected psychoneurosis, anxiety, is 
evaluated under Diagnostic Code 9400.  During the pendency of 
this claim, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating mental disorders.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2000).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  VAOPGCPREC 3-2000; see also 
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for a disability rating in 
excess of 30 percent from November 7, 1996, forward under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
mental disorder rating schedule. 

The new regulations were in effect when the 1997 rating 
decisions were made and were considered by the RO.  The RO 
considered the veteran's claim for a disability rating in 
excess of 30 percent for his service-connected psychoneurosis 
both under the criteria for evaluating the degree of 
impairment resulting from a mental disorder prior to 
revisions to that criteria which were made in November 1996 
and under the revised criteria in the VA Schedule for Rating 
Disabilities.  Moreover, the veteran was given an opportunity 
to respond.  Accordingly, he will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating anxiety neurosis prior to the 
revisions made to this criteria in November 1996, a 30 
percent rating was assigned for "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  A "considerable" impairment in the 
ability to establish or maintain effective or favorable 
relationships with people when reliability , flexibility, and 
efficiency levels were so reduced as to result in 
"considerable" industrial impairment warranted a 50 percent 
evaluation.  A 70 percent  rating was provided when the 
ability to maintain effective or favorable relationships was 
"severely" impaired and when the  psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher, or 50 percent, evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher, or 70 percent, rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).


C.  Application of the law to the facts

The criteria for the next higher, or 50 percent, evaluation 
under the old criteria have not been met or nearly 
approximated at any time.  The medical records indicate that 
the veteran was able to maintain some personal relationships.  
He had been married for many years and was able to work 
throughout most of his adult life, although he often changed 
jobs.  He had not performed any significant employment since 
1994; however, this was due primarily to a nonservice-
connected dementia.  Of note, the VA examiner in May 2000 
assigned a GAF scale score of 60 to 65 for the veteran's 
psychoneurosis.  

A GAF score of 60 contemplates moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  A 
GAF score of 65 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and  Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV) (emphasis added).  This 
finding is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9400.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board 
finds that a GAF scale score of 60 to 65 is not commensurate 
with considerable, or rather large in extent or degree, 
social and industrial impairment, as is required for the 
assignment of a 50 percent disability evaluation under 
Diagnostic Code 9400.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  The social and industrial impairment associated 
with the veteran's psychoneurosis is no more than moderate, 
as evidenced by the assignment of the GAF scale score of 60 
to 65.

Although the veteran was assigned a GAF scale score of 5 for 
his dementia, he is not service connected for this condition.  
The May 2000 VA examiner specifically noted that the GAF 
scale score of 5 was given because of dementia; whereas the 
GAF scale score of 60 to 65 was assigned for service-
connected psychoneurosis.  Accordingly, the preponderance of 
the evidence is against assigning a higher evaluation under 
the old rating criteria. 

Under the new criteria, the preponderance of the evidence is 
also against the assignment of a higher evaluation.  The 
veteran was able to maintain some meaningful, interpersonal 
relationships, i.e., with his wife, and work throughout his 
adult life.  The only symptoms described by the VA examiner 
associated with the veteran's service-connected 
psychoneurosis included severe anxiety and agitation.  
Specifically, the examiner stated that, "While he [the 
veteran] now has a much more severe disorder with his 
dementia and his GAF is now 5, it can also be assumed that 
the underlying anxiety disorder, NOS, has continued to the 
present time and is the underlying cause behind his [the 
veteran's] periods of severe anxiety and agitation which his 
wife, daughter, and nursing staff note so regularly."  
Although many other psychiatric symptoms are present (i.e., 
delusional thought, depression, disorientation, unhappy and 
tense mood, slow and unclear speech, and poor memory, 
concentration, insight, and judgment), these symptoms were 
specifically noted by VA and private examiners in conjunction 
with the veteran's nonservice-connected dementia.  Indeed, at 
the time of the January 1998 VA examination no diagnosis of 
psychoneurosis was rendered.  Private doctors noted only a 
remote history of a diagnosis of anxiety psychoneurosis.  The 
Board also finds the May 2000 VA examiner's opinion 
concerning the symptoms associated with the veteran's 
service-connected psychoneurosis to be very probative, as it 
was based upon review of the entire claims folder and a one 
and a half hour interview with the veteran's wife and 
daughter, as well examination of the veteran.  In short, the 
criteria for a 50 percent evaluation under the revised 
criteria are not met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9400 (2000).

Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 30 percent under either the old or new criteria for 
the veteran's psychoneurosis, anxiety.  There is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The 30 percent disability rating accurately reflected 
the level of impairment that the veteran experiences as a 
result of his service-connected psychoneurosis, anxiety.


ORDER

Entitlement to a disability rating greater than 30 percent 
for service-connected psychoneurosis, anxiety, is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

